 
 [cphi.jpg]

--------------------------------------------------------------------------------

Re: Service about being independent director, member of the Audit Committee, and
member of the Nominating and Compensation Committee of China Pharma Holdings,
Inc.
 
December 19, 2013


Dear Mr. Baowen Dong,


On behalf of the Board of Directions and the Company, I am pleased to welcome
you to join the Board of the China Pharma Holdings, Inc. as an independent
director, member of the Audit Committee, and member of the Nominating and
Compensation Committee. I look forward to working with you. Your starting date
will be the date of the board approves your engagement and your engagement for
this term will end on the date of the next annual shareholders meeting.


Your compensation will consist of the following:
 
1)  A retainer of RMB 40,000 per year, payable quarterly within 5 days of the
end of the quarter;


If you agree to the terms and conditions stated above, please sign and date this
letter below.


I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.


Sincerely




Chairman of the Board
China Pharma Holdings, Inc




Response:
This letter correctly sets forth the understanding of Mr. Baowen Dong.




By: /s/ Baowen Dong
 Baowen Dong


Date: 12/19/13
 
 
 
 
[cphi-2.jpg]

